Title: From Thomas Jefferson to Thomas Claxton, 2 March 1806
From: Jefferson, Thomas
To: Claxton, Thomas


                        
                            Sir
                            
                            Washington Mar. 2. 06.
                        
                        Mr. James Ronaldson of Philadelphia has sent me a number of samples of Philadelphia manufactures in wool,
                            cotton & thread. among these I observe a cotton blanket No. 30. 99 I. by 90 I. at 9. dollars the pair. I must ask the
                            favor of you to send to him for 4. pair of them for the President’s house, & to make him the proper remittance. I have
                            not his address, but suppose he may have something to do at the Alms house, as he sent me specimens of their manufacture.
                            the blankets should be packed in a box to keep them clean, & might come within the stage. Accept my best wishes
                        
                            Th: Jefferson
                            
                        
                    